                          Case 1:21-cr-00001-KMW Document 21 Filed 04/13/21 Page 1 of 1
                             Case 1:21-cr-00001-KMW Document 20 Filed 04/09/21 Page 1 of 1




                   Federal Defenders                                                                                      Southern District
                                                                                          52 Duane Street-10th Floor, New York, NY 10007
                   OF NEW YORK, INC.                                                                Tel: (212) 41 7-8700 Fax: (212) 571-0392


                   David E. Patton                                                                       USDS S}2J:i,f Disrrictof Ne w York
                   Executive Direccor                                                                    DOCUMEN!JferL. Brown
                                                                                                                  Attome)'-in-Charge
                                                                                                         ELECTRONICALLY FILED
                                                                          April 9, 2021                  DOC #: _ _ _ _ __ _
                                                                                                         DATE FILED:              1.,.1 /13
                                                                                                                                    I
                                                                                                                                               /-;i. I
              Via ECF
              Honorable Kimba M. Wood
              United States District Judge
              Southern District of New York
              500 Pearl Street
                                                                                                                    MEMO ENDORSE
              New York, NY 10007

                          Re:           United States v. Grant Grandison
                                        21 Cr. 00001 (KMW)

              Dear Judge Wood:

                     I write, with the consent of the Government, to request an adjournment of
              the status conference in the above captioned matter currently scheduled for April
              14, 2021. Additional time is requested to allow for the continuing review of
              discovery and to continue ongoing discussions with the Government regarding a
              pre-trial disposition in this matter. As such, I respectfully request that the Court
              adjourn the conference for approximately 60 days.

                          Mr. Grandison consents to the exclusion of time under the Speedy Trial Act.

 J\.,..t._ ~~                 f\C.C..      j   ~    ~C)VIN_cJ...       ~
~                                                                                  Respectfully submitted,
_)\.(~ ~~.~oa.1,                        tt+         \c}.!t><:>r•r-....•
                                                                                    Is I Amy Gallicchio
'y\,,\.( 5 ~ ---P            Jg--0       J t. 3 \ v I ('rt')(      7Yfr.') •
--r- ""'-(. ., )     (? )l.. Ct   l.c."'-' _,I...   ~    l\n,(..J k_               Amy Gallicchio
                                                                                   Assistant Federal Defender
  ~"--I            ..l ~ '~;t(                                                     0: 212-417-8728
                                                                                   M: 917-612-3274

              Cc:         AUSA Alexandra Rothman
                                                                                              SO ORDERED:                 N.Y., N.Y.          "t/ I~) c} I
                                                                                              l~Yhf. wmt
                                                                                                     KIMBA M. WOOD
                                                                                                         U.S.D.J.
